           Case 6:19-cv-01424-SB        Document 24        Filed 12/11/20      Page 1 of 25




                         IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON



JAIME S.,1                                                               Case No. 6:19-cv-01424-SB

                       Plaintiff,                                          OPINION AND ORDER

               v.

ANDREW M. SAUL, Commissioner of Social
Security,

                       Defendant.


BECKERMAN, U.S. Magistrate Judge.

       Jaime S. (“Plaintiff”) brings this appeal challenging the Commissioner of the Social

Security Administration’s (“Commissioner”) denial of her application for Supplemental Security

Income (“SSI”) under Title XVI of the Social Security Act. The Court has jurisdiction to hear

Plaintiff’s appeal pursuant to 42 U.S.C. § 1383(c)(3), which incorporates the review provisions

of 42 U.S.C. § 405(g). For the reasons explained below, the Court affirms the Commissioner’s

decision.


       1
         In the interest of privacy, this opinion uses only the first name and the initial of the last
name of the non-governmental party in this case. Where applicable, this opinion uses the same
designation for a non-governmental party’s immediate family member.

PAGE 1 – OPINION AND ORDER
           Case 6:19-cv-01424-SB        Document 24       Filed 12/11/20      Page 2 of 25




                                   STANDARD OF REVIEW

       The district court may set aside a denial of benefits only if the Commissioner’s findings

are “‘not supported by substantial evidence or based on legal error.’” Bray v. Comm’r of Soc.

Sec. Admin., 554 F.3d 1219, 1222 (9th Cir. 2009) (quoting Robbins v. Soc. Sec. Admin., 466 F.3d

880, 882 (9th Cir. 2006)). Substantial evidence is defined as “‘more than a mere scintilla [of

evidence] but less than a preponderance; it is such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.’” Id. (quoting Andrews v. Shalala, 53 F.3d 1035,

1039 (9th Cir. 1995)).

       The district court “cannot affirm the Commissioner’s decision ‘simply by isolating a

specific quantum of supporting evidence.’” Holohan v. Massanari, 246 F.3d 1195, 1201 (9th Cir.

2001) (quoting Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999)). Instead, the district court

must consider the entire record, weighing the evidence that both supports and detracts from the

Commissioner’s conclusions. Id. Where the record as a whole can support either the grant or

denial of Social Security benefits, the district court “‘may not substitute [its] judgment for the

[Commissioner’s].’” Bray, 554 F.3d at 1222 (quoting Massachi v. Astrue, 486 F.3d 1149, 1152

(9th Cir. 2007)).

                                         BACKGROUND

I.     PLAINTIFF’S APPLICATION

       Plaintiff was born in March 1976, making her forty years old on April 1, 2016, her

alleged disability onset date.2 (Tr. 23, 85, 109.) Plaintiff has a ninth-grade education and past

relevant work as a gas station attendant. (Tr. 23, 41, 213.) In her application, Plaintiff alleged

       2
          “[T]he earliest an SSI claimant can obtain benefits is the month after which [she] filed
[her] application[.]” Schiller v. Colvin, No. 12-771-AA, 2013 WL 3874044, at *1 n.1 (D. Or.
July 23, 2013) (citation omitted). Plaintiff protectively filed her application on August 25, 2016.
(Tr. 18.)

PAGE 2 – OPINION AND ORDER
         Case 6:19-cv-01424-SB         Document 24        Filed 12/11/20     Page 3 of 25




disability due to carpal tunnel syndrome, posttraumatic stress disorder (“PTSD”), bipolar

disorder, insomnia, anxiety, and depression. (Tr. 86, 110.)

       The Commissioner denied Plaintiff’s application initially and upon reconsideration, and

on April 19, 2017, Plaintiff requested a hearing before an Administrative Law Judge (“ALJ”).

(Tr. 16.) Plaintiff and a vocational expert (“VE”) appeared and testified at an administrative

hearing held on August 15, 2018. (Tr. 37-66.) On November 7, 2018, the ALJ issued a decision

denying Plaintiff’s application. (Tr. 16-24.) On July 16, 2019, the Appeals Council denied

Plaintiff’s request for review, making the ALJ’s written decision the final decision of the

Commissioner. (Tr. 1-7.) Plaintiff now seeks judicial review of the ALJ’s decision. (Compl. at 1-

2.)

II.    THE SEQUENTIAL PROCESS

       A claimant is considered disabled if he or she is unable to “engage in any substantial

gainful activity by reason of any medically determinable physical or mental impairment

which . . . has lasted or can be expected to last for a continuous period of not less than 12

months[.]” 42 U.S.C. § 423(d)(1)(A). “Social Security Regulations set out a five-step sequential

process for determining whether an applicant is disabled within the meaning of the Social

Security Act.” Keyser v. Comm’r Soc. Sec. Admin., 648 F.3d 721, 724 (9th Cir. 2011). Those five

steps are: (1) whether the claimant is engaged in substantial gainful activity; (2) whether the

claimant has a severe impairment; (3) whether the impairment meets or equals a listed

impairment; (4) whether the claimant can return to any past relevant work; and (5) whether the

claimant can perform other work that exists in significant numbers in the national economy. Id.

at 724-25.

       The claimant bears the burden of proof for the first four steps. Bustamante v. Massanari,

262 F.3d 949, 953-54 (9th Cir. 2001). If the claimant fails to meet the burden at any of those
PAGE 3 – OPINION AND ORDER
         Case 6:19-cv-01424-SB          Document 24        Filed 12/11/20     Page 4 of 25




steps, the claimant is not disabled. Id. at 954. The Commissioner bears the burden of proof at

step five of the analysis, where the Commissioner must show the claimant can perform other

work that exists in significant numbers in the national economy, “taking into consideration the

claimant’s residual functional capacity, age, education, and work experience.” Tackett, 180 F.3d

at 1100. If the Commissioner fails to meet this burden, the claimant is disabled. Bustamante, 262

F.3d at 954.

III.   THE ALJ’S DECISION

       The ALJ applied the five-step sequential evaluation process to determine if Plaintiff is

disabled. (Tr. 16-24.) At step one, the ALJ determined that Plaintiff had not engaged in

substantial gainful activity since April 1, 2016, the alleged disability onset date. (Tr. 18.) At step

two, the ALJ determined that Plaintiff suffered from the following severe impairments:

“[O]besity; depression; anxiety; PTSD; and bipolar disorder[.]” (Tr. 18.) At step three, the ALJ

concluded that Plaintiff did not have an impairment that meets or equals a listed impairment.

(Tr. 19.) The ALJ then concluded that Plaintiff had the residual functional capacity (“RFC”) to

perform “a range of light work,” subject to these limitations: (1) Plaintiff can engage in “no more

than occasional balancing, crawling, stooping, crouching, or kneeling,” (2) Plaintiff “must avoid

climbing ladders, ropes, or scaffolds,” (3) Plaintiff can engage in no more than frequent

“handl[ing] with the bilateral upper extremities,” (4) Plaintiff can “understand, remember, and

carry out no more than short and simple instructions involving simple work-related judgments

and decisions,” and (5) Plaintiff “can tolerate no more than frequent contact with co-workers,

supervisors, or the general public.” (Tr. 20.) At step four, the ALJ concluded that Plaintiff could

not perform her past relevant work. (Tr. 22-23.) At step five, the ALJ concluded that Plaintiff

was not disabled because a significant number of jobs existed in the national economy that she



PAGE 4 – OPINION AND ORDER
            Case 6:19-cv-01424-SB      Document 24        Filed 12/11/20      Page 5 of 25




could perform, including work as a laundry folder, deflector operator, and bakery worker.

(Tr. 23-24.)

                                          DISCUSSION

       In this appeal, Plaintiff argues that the ALJ erred by failing to provide: (1) specific, clear,

and convincing reasons for discounting Plaintiff’s symptom testimony; (2) germane reasons for

discounting the lay witness testimony provided by Plaintiff’s mother, Kristin L.; and (3) specific

and legitimate reasons for discounting the opinion of Plaintiff’s treating psychologist, Jason

Quiring, Ph.D. (“Dr. Quiring”). (Pl.’s Opening Br. at 5-6, 13.) As explained below, the Court

concludes that the Commissioner’s decision is free of harmful legal error and supported by

substantial evidence in the record. Accordingly, the Court affirms the Commissioner’s denial of

benefits.

I.     PLAINTIFF’S SYMPTOM TESTIMONY

       A.       Applicable Law

       The Ninth Circuit has “established a two-step analysis for determining the extent to

which a claimant’s symptom testimony must be credited[.]” Trevizo v. Berryhill, 871 F.3d 664,

678 (9th Cir. 2017). “First, the ALJ must determine whether the claimant has presented objective

medical evidence of an underlying impairment ‘which could reasonably be expected to produce

the pain or other symptoms alleged.’” Garrison v. Colvin, 759 F.3d 995, 1014 (9th Cir. 2014)

(quoting Lingenfelter v. Astrue, 504 F.3d 1028, 1035-36 (9th Cir. 2007)). Second, “‘[i]f the

claimant meets the first test and there is no evidence of malingering, the ALJ can only reject the

claimant’s testimony about the severity of the symptoms if she gives specific, clear and

convincing reasons for the rejection.’” Ghanim v. Colvin, 763 F.3d 1154, 1163 (9th Cir. 2014)

(quoting Vasquez v. Astrue, 572 F.3d 586, 591 (9th Cir. 2009)).



PAGE 5 – OPINION AND ORDER
         Case 6:19-cv-01424-SB         Document 24       Filed 12/11/20      Page 6 of 25




        Clear and convincing reasons for rejecting a claimant’s testimony “include conflicting

medical evidence, effective medical treatment, medical noncompliance, inconsistencies in the

claimant’s testimony or between her testimony and her conduct, daily activities inconsistent with

the alleged symptoms, and testimony from physicians and third parties about the nature, severity

and effect of the symptoms complained of.” Bowers v. Astrue, No. 11-cv-583-SI, 2012 WL

2401642, at *9 (D. Or. June 25, 2012) (citing Tommasetti v. Astrue, 533 F.3d 1035, 1040 (9th

Cir. 2008), Lingenfelter, 504 F.3d at 1040, and Light v. Soc. Sec. Admin., 119 F.3d 789, 792 (9th

Cir. 1997)).

        B.     Analysis

        There is no evidence of malingering here and the ALJ determined that Plaintiff provided

objective medical evidence of underlying impairments which might reasonably produce the

symptoms alleged. (See Tr. 21, the ALJ determined that Plaintiff’s “medically determinable

impairments could reasonably be expected to cause the alleged symptoms”). The ALJ was

therefore required to provide specific, clear, and convincing reasons for discrediting Plaintiff’s

testimony. See Ghanim, 763 F.3d at 1163. The Court finds that the ALJ satisfied that standard

here.

               1.      Improvement in Plaintiff’s Condition

        The ALJ discounted Plaintiff’s symptom testimony based on record evidence showing

that Plaintiff’s mental health symptoms improved with treatment and sobriety. (See Tr. 21, the

ALJ found that Plaintiff’s statements were not entirely consistent with the record evidence and

noted that Plaintiff’s “condition had improved with prescribed medication”; see also Tr. 22, the

ALJ reiterated that Plaintiff’s mental functioning improved with treatment and sobriety). This is

a clear and convincing reasons for discounting a claimant’s symptom testimony. See, e.g.,

Shultes v. Berryhill, 758 F. App’x 589, 592-93 (9th Cir. 2018) (holding that the ALJ satisfied the

PAGE 6 – OPINION AND ORDER
           Case 6:19-cv-01424-SB         Document 24       Filed 12/11/20    Page 7 of 25




clear and convincing reasons standard and noting that the ALJ appropriately discounted the

claimant’s symptom testimony “based on medical evidence showing improvement in his mental

health symptoms with treatment” (citing Tommasetti, 533 F.3d at 1040)).

          Plaintiff argues that substantial evidence does not support the ALJ’s decision to discount

her testimony based on evidence showing improvement in her mental health symptoms with

treatment and sobriety. According to Plaintiff, the record evidence “documents [only] waxing

and waning mental symptoms consistent with [her] allegations of disability.” (Pl.’s Opening Br.

at 11.)

          It is well settled that ALJs may not discount a claimant’s testimony based on a few

isolated examples of improvement. See generally Garrison, 759 F.3d at 1017 (“Cycles of

improvement and debilitating symptoms are a common occurrence [in mental health cases], and

in such circumstances it is error for an ALJ to pick out a few isolated instances of improvement

over a period of months or years and to treat them as a basis for concluding a claimant is capable

of working.”). Here, however, Plaintiff’s objections to the ALJ’s finding fail to demonstrate

reversible error because they amount to advocating for alternatives to the ALJ’s rational

interpretation of the record, and because the ALJ’s finding is supported by substantial evidence

(i.e., more than a mere scintilla of evidence but less than a preponderance). See Crawford v.

Berryhill, 745 F. App’x 751, 753 (9th Cir. 2018) (rejecting objections to the ALJ’s findings

because they “amount[ed] to advocating for alternatives to the ALJ’s rational interpretation of

the record and therefore d[id] not demonstrate error”); Burch v. Barnhart, 400 F.3d 676, 679 (9th

Cir. 2005) (stating that “[w]here evidence is susceptible to more than one rational interpretation,

it is the ALJ’s conclusion that must be upheld”); Wilcox ex rel. Wilcox v. Colvin, No. 13-2201-




PAGE 7 – OPINION AND ORDER
           Case 6:19-cv-01424-SB       Document 24        Filed 12/11/20      Page 8 of 25




SI, 2014 WL 6650181, at *5 (D. Or. Nov. 24, 2014) (explaining that the claimant’s “alternative

interpretation of the evidence [was] insufficient to overturn the ALJ’s findings”).

       It was reasonable for the ALJ to discount Plaintiff’s symptom testimony based on record

evidence showing improvement in her mental health symptoms with treatment and sobriety.3 The

following record evidence demonstrates that the ALJ’s interpretation of the record was rational:

       •       June 4, 2014: Plaintiff’s provider noted that Plaintiff smokes marijuana on

               a daily basis, she advised Plaintiff not to use drugs or alcohol, and she

               expressed concern about Plaintiff self-medicating. (Tr. 303-04; see also

               Tr. 432-34, 676, Plaintiff has a history of drug abuse and “heavy” alcohol

               abuse).

       •       March 1, 2015: Plaintiff reported that she was in “recovery from

               methamphetamine for many years,” and Plaintiff’s provider stated that

               Plaintiff’s “toxicology screen [was] positive today for meth” and

               Plaintiff’s complaints of anxiety “are likely related to her

               methamphetamine use.”4 (Tr. 622-23.)

       •       April 1, 2016: Plaintiff alleged the onset of disability. (Tr. 193.)




       3
          The record also demonstrates that Plaintiff’s recurrent knee injury improved with
physical therapy. (See, e.g., Tr. 643-44, reflecting that Plaintiff reported that her knee improved
with physical therapy but she reinjured her knee in February 2017, and Plaintiff’s provider noted
that Plaintiff exhibited full strength on exam but nevertheless referred Plaintiff back to physical
therapy).
       4
           During the administrative hearing held on August 15, 2018, Plaintiff, who was forty-
two years old at the time, informed the ALJ that “[w]hen [she] was very young maybe under 25
from age 13 to [her] 20s [she] did meth [but she could not] even remember the last time [she] did
it.” (Tr. 49.)

PAGE 8 – OPINION AND ORDER
         Case 6:19-cv-01424-SB        Document 24        Filed 12/11/20   Page 9 of 25




     •       May 12, 2016: During a treatment session with Dr. Quiring, Plaintiff

             reported that she was feeling better, was taking more walks with her mom

             and dog, was planning to “go help at a local volunteer organization,” “felt

             much better and had a sense of purpose when she . . . ha[s] a regular daily

             activity,” and believed that “if she can keep adding new fun activities to

             her life she will continue to feel better.” (Tr. 439.)

     •       June 10, 2016: Dr. Quiring noted that Plaintiff was improving and Plaintiff

             reported that she was feeling better, had “been going out and doing some

             more things with friends,” had been organizing her and her mother’s

             affairs, and “recently got to go house sit at a large house in the woods[.]”

             (Tr. 447.)

     •       June 13, 2016: Plaintiff reported that her medication “helped with sleep

             and daytime anxiety.” (Tr. 449.)

     •       July 25, 2016: Plaintiff reported that she was feeling depressed, but she

             had started exercising more often and wanted to “do it more regularly.”

             (Tr. 458.)

     •       August 19, 2016: Plaintiff informed Dr. Quiring that she had “recently

             went to a Scandinavian festival, which is her heritage[,] and she and her

             mother had a nice time, both planning the event and participating.”

             (Tr. 467.)

     •       September 15, 2016: Plaintiff reported that she was feeling “okay” and

             “less depressed,” and she recently set “boundaries with a friend of hers

             who was drinking in her presence.” (Tr. 471.)


PAGE 9 – OPINION AND ORDER
     Case 6:19-cv-01424-SB       Document 24        Filed 12/11/20     Page 10 of 25




     •    September 29, 2016: During a treatment session with Dr. Quiring, Plaintiff

          reported that she had “been going [out] spending time with friends more

          often than usual” and was “going to continue to spend time with her

          friends doing outdoor activities.” (Tr. 582.)

     •    December 2, 2016: Plaintiff reported that she established a new

          relationship with a man and had “one activity plan with [him].” (Tr. 592.)

     •    January 13, 2017: Plaintiff reported that she was about to “be[] a caregiver

          for a friend of hers who has recently broken both of his legs in different

          events.” (Tr. 602.)

     •    February 3, 2017: Plaintiff reported that she contacted “several fitness

          centers, including the YMCA, [but] was not able to afford the membership

          at any.” (Tr. 611.) Plaintiff’s provider noted that Plaintiff was concerned

          about her weight and Plaintiff’s bipolar medication could have a “possible

          impact . . . on her weight,” but Plaintiff “did not want to stop [the bipolar

          medication due to] its effectiveness of reducing her racing thoughts.”

          (Tr. 613.)

     •    March 30, 2017: Plaintiff reported that she celebrated her birthday with

          her mother by “going to see beauty and the beast as well as eating at a

          sushi burrito[] stand that she enjoys.” (Tr. 665.)

     •    May 8, 2017: Plaintiff reported that she was feeling depressed, but she

          also reported she had “a recent episode of drinking” and wanted to “quit

          altogether.” (Tr. 667.) Dr. Quiring advised Plaintiff to “limit time drinking




PAGE 10 – OPINION AND ORDER
     Case 6:19-cv-01424-SB         Document 24      Filed 12/11/20      Page 11 of 25




          with a friend of hers who brings beer over and wants to drink together.”

          (Tr. 667.)

     •    May 12, 2017: Plaintiff reported that she was “more irritable lately” but

          had started drinking alcohol again, and that her alcohol use was triggered

          by the presence of the friend Plaintiff “took in while he recuperated from

          leg injuries.” (Tr. 669; see also Tr. 58, August 15, 2018, Plaintiff testified

          that her friend with broken leg continues to live with her). Plaintiff

          reported that her friend drank “an 18-pack every day” and she had

          “gradually spent more and more time drinking until it got ‘out of

          control.’” (Tr. 669.) As a result, Plaintiff asked to be referred to “formal

          [treatment] for substance [abuse].” (Tr. 669.)

     •    May 15, 2017: Plaintiff’s provider noted that he informed Plaintiff about

          the “importance of abstinence” and discussed Plaintiff’s “desire to lose

          weight and alcohol being complicating.” (Tr. 673.)

     •    June 12, 2017: Plaintiff’s provider noted that Plaintiff reported that she

          “voluntarily enrolled in an alcohol rehab program 3 weeks ago, and so has

          not had any alcohol since then.” (Tr. 676.) Plaintiff’s provider also noted

          that Plaintiff had lost weight, which he attributed primarily to “alcohol

          cessation.” (Tr. 677.)

     •    June 26, 2017: Plaintiff reported that she was participating in outpatient

          treatment “3 days per weeks, 3 hours per day,” she had not used alcohol in

          twenty days, and “Naltrexone ha[d] reduced her cravings for alcohol.”

          (Tr. 680-81.) Plaintiff also reported that she was “not hanging out with


PAGE 11 – OPINION AND ORDER
     Case 6:19-cv-01424-SB        Document 24       Filed 12/11/20      Page 12 of 25




          drinking friends.” (Tr. 681.) Plaintiff’s provider stated that Plaintiff’s

          abuse of alcohol had been “gradually improving.” (Tr. 681.) Plaintiff’s

          provider added that Plaintiff’s mood, affect, behavior, judgment, thought

          content, cognition, and memory were normal, and Plaintiff’s thought

          process was logical, linear, goal-directed, and within normal limits.

          (Tr. 681.)

     •    August 14, 2017: Plaintiff’s provider noted that Plaintiff “goes to day

          treatment for alcohol rehab religiously but feels the need to have more

          intense treatment,” and therefore Plaintiff elected to do a ninety-day

          “residential alcohol treatment program starting in about a month.”

          (Tr. 687.)

     •    September 8, 2017: Plaintiff reported that she “stopped taking her

          clonazepam in preparation for the [residential treatment] program” and

          Plaintiff’s provider noted that “a letter to that effect (benzodiazepines will

          not be prescribed) ha[d] been faxed to [the treatment program] per

          [Plaintiff’s] request.” (Tr. 690.) Plaintiff also reported that she “smokes

          marijuana twice a day . . . [but was] trying to stop using.” (Tr. 690.)

     •    September 25, 2017: Plaintiff’s provider stated that Plaintiff was

          “currently in [an] inpatient [rehabilitation] center to stop nicotine, alcohol,

          and [marijuana],” and “feeling very happy with her decision” to pursue

          treatment. (Tr. 693.)

     •    October 20, 2017: Plaintiff reported that she completed her residential

          treatment program and was “now attending an out-patient program, 5 days


PAGE 12 – OPINION AND ORDER
     Case 6:19-cv-01424-SB       Document 24       Filed 12/11/20     Page 13 of 25




          per week for 5 hours each day.” (Tr. 696.) Plaintiff’s provider noted that

          Plaintiff’s thought process was logical, linear, goal-directed, and within

          normal limits and Plaintiff’s speech, behavior, judgment, thought content,

          cognition, and memory were normal. (Tr. 696-97.)

     •    December 15, 2017: Plaintiff reported that she continued to refrain from

          alcohol use but does “smoke marijuana ‘occasionally.’” (Tr. 701.)

     •    January 30, 2018: Plaintiff reported that she was attending nutrition

          classes because she was “interested in bariatric surgery,” and she “walks

          her dog 4 times weekly, about 10 minutes at a time, usually 20 minutes

          total per week.” (Tr. 704.)

     •    March 9, 2018: Plaintiff reported that her “grandmother bought her a

          vehicle and that she and her mother [were] planning a driving trip to ‘the

          Redwoods,’” and she was not using alcohol but was “smok[ing] marijuana

          nightly.” (Tr. 707.)

     •    April 20, 2018: Plaintiff reported that she was “doing well,” she was

          “planning a monthly trip to the Oregon coast,” and she and her mother

          “took a road trip to the Redwoods and thoroughly enjoyed themselves.”

          (Tr. 715.)

     •    May 15, 2018: Plaintiff’s provider noted that Plaintiff continued to have

          some “difficulty managing her mood and anxiety,” but she had “made

          considerable progress on her issues involving alcohol and other drugs.”

          (Tr. 721.)




PAGE 13 – OPINION AND ORDER
        Case 6:19-cv-01424-SB          Document 24        Filed 12/11/20     Page 14 of 25




        Given this evidence, it was reasonable for the ALJ to discount Plaintiff’s testimony based

on record evidence showing improvement in her mental health symptoms with treatment and

sobriety. See Barnes v. Berryhill, No. 16-cv-3047, 2017 WL 3387797, at *4 (S.D. Cal. Aug. 4,

2017) (“The ALJ properly inferred . . . that ‘Plaintiff's symptoms are not as disabling as alleged,

because they improved during periods where she was compliant with treatment and sobriety.’”)

(citation omitted); Burdo v. Colvin, No. 13-cv-00763, 2013 WL 6008500, at *4 (W.D. Wash.

Nov. 13, 2013) (“The ALJ was entitled to infer . . . that Plaintiff’s symptoms are not as disabling

as alleged, because they improved during periods where she was compliant with treatment and

sobriety.”).

               2.      Contradictory Medical Evidence

        The ALJ also discounted Plaintiff’s symptom testimony based on contradictory medical

evidence. (See Tr. 21-22, the ALJ found that Plaintiff’s statements were not entirely consistent

with the record evidence and noted that Plaintiff exhibited logical thought process and normal

memory, insight, judgment, concentration, and speech during examinations, Plaintiff’s providers

described Plaintiff’s cognition and memory as “normal” and noted that Plaintiff was “‘very

pleasant’ with logical, linear, and goal-directed though process,” and Plaintiff’s clinical findings

are “not indicative of a debilitating mental condition”; see also Tr. 22, the ALJ referred to

Plaintiff’s “relatively benign clinical findings”). It is appropriate for an ALJ to discount a

claimant’s symptom testimony based on contradictory medical evidence. See, e.g., Smith v.

Berryhill, 752 F. App’x 473, 475 (9th Cir. 2019) (holding that the ALJ satisfied the clear and

convincing reasons standard and noting that the ALJ appropriately discounted the claimant’s

testimony based on, among other reasons, the presence of “contradictory medical evidence” in

the record).



PAGE 14 – OPINION AND ORDER
        Case 6:19-cv-01424-SB          Document 24        Filed 12/11/20     Page 15 of 25




        Plaintiff argues that the ALJ’s reliance on contradictory medical evidence was misplaced.

In support of this argument, Plaintiff notes that she reported that she was depressed and anxious,

suffered from panic attacks and insomnia, and had difficulty socializing and leaving the house,

and that her providers noted that she at times exhibited loud and pressured speech and was

depressed, anxious, “and/or” agitated. (See Pl.’s Opening Br. at 11-12, stating that the ALJ

discounted Plaintiff’s symptom testimony based on “normal” objective findings and citing these

reports).

        In the Court’s view, Plaintiff’s interpretation of the record is rational, but the ALJ’s

interpretation of the record is also rational and, therefore, must be affirmed. To be sure, the

record includes numerous examination findings that appear inconsistent with debilitating mental

health symptoms.

        •      May 12, 2016: Dr. Quiring’s mental status examination revealed that

               Plaintiff was cooperative, fully oriented, and well-groomed, Plaintiff’s

               thought process was logical, Plaintiff’s speech was normal, and Plaintiff

               denied any suicidal ideation. (Tr. 439.)

        •      May 27, 2016: Dr. Quiring’s mental status examination showed that

               Plaintiff was cooperative, fully oriented, and well-groomed, Plaintiff’s

               thought process was logical, Plaintiff’s speech was normal, and Plaintiff

               denied any suicidal ideation. (Tr. 445; see also Tr. 447-48, 454, showing

               that Dr. Quiring’s made the same findings on June 10, 2016 and July 7,

               2016).

        •      June 23, 2016: Plaintiff’s examination revealed that she was not nervous,

               anxious, or hyperactive and her mood, affect, speech, behavior, judgment,


PAGE 15 – OPINION AND ORDER
     Case 6:19-cv-01424-SB        Document 24        Filed 12/11/20     Page 16 of 25




          thought content, cognition, and memory were normal. (Tr. 449.) Plaintiff’s

          examination was also negative for “suicidal ideas, hallucinations,

          behavioral problems, confusion, self-injury, dysphoric mood, decreased

          concentration and agitation.” (Tr. 449.)

     •    July 26, 2016: Plaintiff’s examination was negative for “agitation,

          behavioral problems, confusion, decreased concentration, dysphoric mood,

          hallucinations, self-injury and suicidal ideas.” (Tr. 459.) Plaintiff’s

          provider also noted that Plaintiff’s mood, affect, speech, behavior,

          judgment, thought content, cognition, and memory were normal. (Tr. 459-

          60.)

     •    September 21, 2016: Plaintiff’s examination was negative for “agitation,

          behavioral problems, confusion, decreased concentration, dysphoric mood,

          hallucinations, self-injury, sleep disturbance and suicidal ideas.” (Tr. 473.)

          Plaintiff’s provider also noted that Plaintiff was not hyperactive or

          nervous/anxious and Plaintiff’s mood, affect, speech, behavior, judgment,

          thought content, cognition, and memory were normal. (Tr. 473.)

     •    November 2, 2016: Plaintiff’s provider noted that Plaintiff’s examination

          was negative for “agitation, behavioral problems, confusion, decreased

          concentration, dysphoric mood, hallucinations, self-injury and suicidal

          ideas,” and Plaintiff’s mood, affect, speech, behavior, judgment, thought

          content, cognition, and memory were normal. (Tr. 589.)

     •    January 13, 2017: Dr. Quiring’s mental status examination revealed that

          Plaintiff was cooperative, fully oriented, and well-groomed, Plaintiff’s


PAGE 16 – OPINION AND ORDER
     Case 6:19-cv-01424-SB       Document 24       Filed 12/11/20     Page 17 of 25




          thought process was logical, Plaintiff’s speech was normal, and Plaintiff

          denied any suicidal ideation. (Tr. 602-03.)

     •    February 3, 2017: Plaintiff’s provider noted that her examination was

          negative for agitation, dysphoric mood, and hallucinations, and Plaintiff’s

          mood, affect, speech, behavior, judgment, thought content, cognition, and

          memory were normal. (Tr. 612.)

     •    March 1, 2017: Plaintiff’s examination was negative for “agitation,

          behavioral problems and confusion.” (Tr. 652.)

     •    June 26, 2017: Plaintiff’s provider noted that Plaintiff’s mood, affect,

          behavior, judgment, thought content, cognition, and memory were normal,

          and Plaintiff’s thought process was logical, linear, goal-directed, and

          within normal limits. (Tr. 681.)

     •    October 20, 2017: Plaintiff’s provider noted that Plaintiff was

          nervous/anxious and exhibited a “dysphoric mood,” but Plaintiff’s thought

          process was logical, linear, goal-directed, and within normal limits and

          Plaintiff’s speech, behavior, judgment, thought content, cognition, and

          memory were normal. (Tr. 696-97.)

     •    December 15, 2015: Plaintiff’s mental status examination showed that her

          speech was “somewhat pressured, which is normal for [her],” with some

          “spontaneous elaboration,” but it also showed that Plaintiff’s mood was

          “good with ranging affect,” Plaintiff was well-groomed and dressed

          appropriately, Plaintiff’s speech rate, rhythm, volume, and articulation

          were within normal limits, Plaintiff’s rate of thought was within normal


PAGE 17 – OPINION AND ORDER
        Case 6:19-cv-01424-SB         Document 24       Filed 12/11/20      Page 18 of 25




               limits, and Plaintiff’s thought process was logical, linear, and goal-

               directed. (Tr. 701.)

       •       May 15, 2018: Dr. Quiring noted that Plaintiff continued to have some

               “difficulty managing her mood and anxiety,” but she had “made

               considerable progress on her issues involving alcohol and other drugs.”

               (Tr. 721.) Dr. Quiring also noted that Plaintiff’s mental status examination

               revealed that Plaintiff was cooperative, well-groomed, and “[o]riented

               4X,” Plaintiff’s affect was appropriate, and Plaintiff’s motor behavior,

               speech, thought, perception, memory, insight, judgment, and concentration

               were within normal limits. (Tr. 719.)

       Given the evidence described above, the Court concludes that it was reasonable for the

ALJ to discount Plaintiff’s symptom testimony on the ground that it conflicted with the medical

evidence.

               3.      Conclusion

       For these reasons, the Court concludes that the ALJ provided clear and convincing

reasons, supported by substantial evidence, for discounting Plaintiff’s symptom testimony. See

Sims v. Berryhill, 704 F. App’x 703, 704 (9th Cir. 2017) (affirming the ALJ’s decision to

discount the claimant’s testimony because the ALJ “provided at least one clear and convincing

reason supported by substantial evidence for rejecting [the claimant’s] testimony as not

credible”); Johaningmeier v. Berryhill, No. 3:16-cv-2027-AC, 2018 WL 385035, at *6 (D. Or.

Jan. 11, 2018) (agreeing with the Commissioner that the ALJ did not commit harmful error in

discounting the claimant’s testimony because “the ALJ provided at least one other clear and

convincing reason”).



PAGE 18 – OPINION AND ORDER
        Case 6:19-cv-01424-SB          Document 24       Filed 12/11/20      Page 19 of 25




II.    LAY WITNESS TESTIMONY

       A.      Applicable Law

       An ALJ “‘must consider lay witness testimony concerning a claimant’s ability to work.’”

Bruce v. Astrue, 557 F.3d 1113, 1115 (9th Cir. 2009) (quoting Stout v. Comm’r Soc. Sec. Admin.,

454 F.3d 1050, 1053 (9th Cir. 2006)). The ALJ cannot disregard such testimony without

providing reasons that are “‘germane to each witness.’” Stout, 454 F.3d at 1056 (citations

omitted). “Inconsistency with medical evidence is one such reason.” Bayliss v. Barnhart, 427

F.3d 1211, 1218 (9th Cir. 2005). “Germane reasons for rejecting a lay witness’ testimony [also]

include inconsistencies between that testimony and the claimant’s presentation to treating

physicians or the claimant’s activities, and the claimant’s failure to participate in prescribed

treatment.” Barber v. Astrue, No. 1:10-cv-1432-AWI-SKO, 2012 WL 458076, at *21 (E.D. Cal.

Feb. 10, 2012). Furthermore, “when an ALJ provides clear and convincing reasons for rejecting

the credibility of a claimant’s own subjective complaints, and the lay-witness testimony is

similar to the claimant’s complaints, it follows that the ALJ gives ‘germane reasons for rejecting’

the lay testimony.” Williams v. Astrue, 493 F. App’x 866, 869 (9th Cir. 2012) (quoting Valentine

v. Comm’r Soc. Sec. Admin., 574 F.3d 685, 694 (9th Cir. 2009)).

       B.      Analysis

       Plaintiff argues that the ALJ failed to provide germane reasons for discounting the lay

witness testimony provided by Plaintiff’s mother, Kristin L. As explained below, the Court

disagrees.

       The ALJ addressed Kristin L.’s thirty-party adult function report on page twenty-two of

her decision. The ALJ noted that she accounted for some of the social and intellectual deficits

that Kristin L. identified in formulating Plaintiff’s RFC. (Tr. 22.) The ALJ, however, declined to

account for all of Kristin L.’s testimony because the longitudinal record revealed that Plaintiff’s

PAGE 19 – OPINION AND ORDER
        Case 6:19-cv-01424-SB         Document 24       Filed 12/11/20     Page 20 of 25




“mental functioning ha[d] improved with appropriate [mental health] treatment and sobriety.”

(Tr. 22.)

        Plaintiff argues that the ALJ committed reversible error in discounting Kristin L.’s

testimony because “the record does not support” the ALJ’s finding that her mental functioning

improved with treatment and sobriety. (Pl.’s Opening Br. at 14.) Instead, according to Plaintiff,

the record shows only that her mental health symptoms waxed and waned. (Pl.’s Opening Br. at

14.)

        As explained and demonstrated above, substantial evidence supports the ALJ’s finding

that Plaintiff’s symptoms improved with mental health treatment and sobriety. Plaintiff has

therefore failed to demonstrate that the ALJ erred in discounting Kristin L.’s testimony.

However, even if the ALJ erred in discounting Kristin L.’s testimony, any error was harmless

because Kristin L.’s testimony was substantially similar to Plaintiff’s testimony, which the ALJ

appropriately discounted. See Blacksher v. Berryhill, 762 F. App’x 372, 377 (9th Cir. 2019)

(“Ms. Blacksher’s testimony was substantially similar to that of her son. Because the ALJ

provided clear and convincing reasons for discounting Blacksher’s statements, ‘it follows that

the ALJ also gave germane reasons for rejecting’ Ms. Blacksher’s similar testimony, and so any

error was harmless.”).

III.    MEDICAL OPINION EVIDENCE

        A.     Applicable Law

        “There are three types of medical opinions in social security cases: those from treating

physicians, examining physicians, and non-examining physicians.” Valentine, 574 F.3d at 692

(citing Lester v. Chater, 81 F.3d 821, 830 (9th Cir. 1995)). “Where a treating or examining

physician’s opinion is contradicted by another doctor, the ‘[ALJ] must determine credibility and

resolve the conflict.’” Id. (quoting Thomas v. Barnhart, 278 F.3d 947, 956-57 (9th Cir. 2002)).

PAGE 20 – OPINION AND ORDER
        Case 6:19-cv-01424-SB          Document 24        Filed 12/11/20      Page 21 of 25




“An ALJ may only reject a treating physician’s contradicted opinions by providing ‘specific and

legitimate reasons that are supported by substantial evidence.’” Ghanim, 763 F.3d at 1161

(quoting Ryan v. Comm’r of Soc. Sec., 528 F.3d 1194, 1198 (9th Cir. 2008)).

       “An ALJ can satisfy the ‘substantial evidence’ requirement by ‘setting out a detailed and

thorough summary of the facts and conflicting clinical evidence, stating his interpretation

thereof, and making findings.’” Garrison, 759 F.3d at 1012 (quoting Reddick v. Chater, 157 F.3d

715, 725 (9th Cir. 1998)). Merely stating conclusions is insufficient: “‘The ALJ must do more

than state conclusions. He must set forth his own interpretations and explain why they, rather

than the doctors’, are correct.’” Id. (quoting Reddick, 157 F.3d at 725). “[A]n ALJ errs when he

rejects a medical opinion or assigns it little weight while doing nothing more than ignoring it,

asserting without explanation that another medical opinion is more persuasive, or criticizing it

with boilerplate language that fails to offer a substantive basis for his conclusion.” Id. at 1012-13

(citing Nguyen v. Chater, 100 F.3d 1462, 1464 (9th Cir. 1996)).

       B.      Analysis

       Plaintiff argues that the ALJ failed to provide specific and legitimate reasons, supported

by substantial evidence, for discounting the opinion of her treating psychologist, Dr. Quiring.

The Court disagrees.

       Dr. Quiring completed a medical source statement on August 10, 2018. (Tr. 733-37.)

Dr. Quiring reported that he has treated Plaintiff twice a month since April 2016, he diagnosed

Plaintiff with bipolar disorder and anxiety, and Plaintiff’s clinical findings and reported

symptoms include depressed mood, loss of interest and pleasure in activities, significant weight

gain, psychomotor retardation, fatigue, feelings of worthlessness, diminished ability to think and

concentrate, fear of social interactions, restlessness, irritability, and muscle tension. (Tr. 733-34.)

Dr. Quiring also opined that Plaintiff (1) “would not be able to come into contact with the public
PAGE 21 – OPINION AND ORDER
        Case 6:19-cv-01424-SB            Document 24      Filed 12/11/20     Page 22 of 25




or work in close coordination with supervisors or co-workers and manage criticism”; (2) “would

not be able to be present at work on a daily basis without excessive absences from work”; (3)

“would be limited in her ability to perform complex tasks or follow detailed instructions”; and

(4) suffers from marked difficulty understanding and remembering complex instructions,

carrying out complex instructions, and making judgments on complex work-related decisions.

(Tr. 734.)

       The ALJ assigned only “partial weight” to Dr. Quiring’s August 2018 medical source

statement:

       Notwithstanding the relatively benign clinical findings reported above,
       Dr. Quiring recently reported that the claimant’s mental health problems would
       likely cause ‘excessive absences’ and prevent her from seeking or maintaining
       gainful employment. While the claimant continues to experience symptoms of
       depression and anxiety, the record does not reasonably support Dr. Quiring’s
       [opinion]. The treatment provider previously noted that the claimant had enjoyed
       planning and attending a local festival, and that she presented as cooperative and
       fully oriented within a clinical setting. More recent evidence found at Exhibit B9F
       [i.e., Tr. 647-724] describes her as ‘very pleasant’ and ‘healthy.’ Only one month
       before Dr. Quiring’s August 2018 statement, another treatment provider observed
       that the claimant’s behavior, speech, thought process, perception, memory,
       insight, judgment, and concentration were all within normal limits. Because of
       these inconsistencies, the undersigned givens only partial weight to Dr. Quiring’s
       functional assessment.

(Tr. 22) (internal citations omitted).

       Plaintiff argues that the ALJ erred in discounting Dr. Quiring’s opinion because the

record “lacks any details about the ‘planning’ involved [with the festival], as well as any

circumstances around her ability to attend,” and because her ability to attend the festival “during

a brief period of improved symptoms . . . does not demonstrate sustained improvement.” (Pl.’s

Opening Br. at 8.) Plaintiff also notes that “‘it is error for an ALJ to pick out a few isolated

instances of improvement over a period of months or years and to treatment them as a basis for




PAGE 22 – OPINION AND ORDER
         Case 6:19-cv-01424-SB          Document 24       Filed 12/11/20      Page 23 of 25




concluding a claimant is capable of work.’” (Pl.’s Opening Br. at 8, quoting Garrison, 759 F.3d

at 1017).

        The Court notes that the ALJ addressed and discounted Dr. Quiring’s opinion near the

very end of her decision, after detailing the evidence that supported her medical improvement

finding and explaining that Plaintiff’s mental functioning improved with treatment and sobriety.

Thus, it is reasonable to infer that the ALJ cited Plaintiff’s ability to plan and attend a

Scandinavian festival as but one example of evidence showing that Plaintiff’s mental health

symptoms, such as social anxiety, improved with treatment and/or sobriety. Furthermore, even if

the record lacks any details about how much planning Plaintiff did, it was reasonable for the ALJ

to suggest that a claimant’s ability to attend a public festival is inconsistent the opinion of a

physician who opined that the claimant could not have contact with the public.

        Plaintiff also argues that the ALJ erred in discounting Dr. Quiring’s August 2018 opinion

based on a different provider’s examination on July 23, 2018—which revealed that Plaintiff’s

behavior, speech, thought process, perception, memory, insight, judgment, and concentration

were all within normal limits—because that same provider also noted that Plaintiff had

regressed, increased the dosage of Plaintiff’s antidepressant, and stated that Plaintiff reported

feeling “manic.” (Pl.’s Opening Br. at 9, citing Tr. 729-30). From Plaintiff’s perspective, the July

23, 2018 treatment record is “entirely consistent with Dr. Quiring’s conclusions.” (Pl.’s Opening

Br. at 9.)

        With respect to the July 23, 2018 treatment note, Plaintiff reported feeling distressed due

to an upcoming surgery and “especially because [she] ‘ha[d] to give up . . . marijuana,’” a drug

that Plaintiff’s providers repeatedly advised her to avoid since it negatively impacted her

progress and mental health symptoms. (Tr. 729.) Nevertheless, Plaintiff’s mental status



PAGE 23 – OPINION AND ORDER
        Case 6:19-cv-01424-SB         Document 24       Filed 12/11/20      Page 24 of 25




examination was largely unremarkable. Furthermore, as described above, the record includes

numerous examinations that were largely unremarkable, many of which the ALJ described in

detail before discounting Dr. Quiring’s opinion. Accordingly, the ALJ did not commit reversible

error in discounting Dr. Quiring’s opinion based on conflicting evidence.

       Finally, Plaintiff argues that the ALJ erred in discounting Dr. Quiring’s opinion because

the ALJ cited a cardiologist’s opinion, not a mental health provider’s opinion, that Plaintiff was

“very pleasant” and “healthy.” (Pl.’s Opening Br. at 9.) Even assuming the ALJ erred in

discounting Dr. Quiring’s opinion on this ground, any error harmless was in light of the other

specific and legitimate reasons that the ALJ provided for discounting Dr. Quiring’s opinion. See

Brendan J.G. v. Comm’r, Soc. Sec. Admin., No. 6:17-cv-742-SI, 2018 WL 3090200, at *10 (D.

Or. June 20, 2018) (“[B]ecause the ALJ gave at least one specific and legitimate reason for

discounting Dr. Richardson’s opinion, the Court upholds the decision to do so.”); Hoge v.

Berryhill, No. 16-cv-00718-AC, 2017 WL 4881586, at *9 (D. Or. Oct. 27, 2017) (“[B]ecause the

ALJ provided at least one specific and legitimate reason, supported by the evidence, to accord

little weight to Dr. Freed’s medical opinion, the ALJ did not err in doing so.”); Samraing K. v.

Comm’r of Soc. Sec., 18-01110, 2019 WL 4594598, at *2 (W.D. Wash. Sept. 20, 2019) (“The

ALJ gave at least one specific and legitimate reason for discounting Dr. Mashburn’s opinion and

substantial evidence supports that reason; the Court holds that under these circumstances, the

ALJ did not err.”).

       For all of these reasons, the Court concludes that the ALJ provided specific and

legitimate reasons, supported by substantial evidence in the record, for discounting Dr. Quiring’s

opinion. See Phelps v. Berryhill, 714 F. App’x 628, 630 (9th Cir. 2017) (holding that the ALJ

satisfied the specific and legitimate reasons standard and noting that the ALJ appropriately



PAGE 24 – OPINION AND ORDER
        Case 6:19-cv-01424-SB         Document 24       Filed 12/11/20     Page 25 of 25




discounted a treating physician’s opinion on the ground that it was inadequately supported by

clinical findings, inconsistent with the physician’s “own treatment records,” and inconsistent

with “the objective medical evidence as a whole”); Maestas v. Berryhill, 692 F. App’x 868, 869

(9th Cir. 2017) (holding that the ALJ satisfied the specific and legitimate reasons standard and

noting that the physician’s opinion was inconsistent with medical “reports showing overall

improvement”).

                                         CONCLUSION

       Based on the foregoing reasons, the Court AFFIRMS the Commissioner’s decision

because it is free of harmful legal error and supported by substantial evidence in the record.

       IT IS SO ORDERED.

       DATED this 11th day of December, 2020.


                                                     HON. STACIE F. BECKERMAN
                                                     United States Magistrate Judge




PAGE 25 – OPINION AND ORDER
